Citation Nr: 9904498	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-32 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for bone 
spur on olecranon of right elbow.

2.  Entitlement to a compensable disability rating for 
degenerative disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
August 1974 and from December 1985 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for a bone spur on the olecranon of the 
right elbow and degenerative disease of the lumbar spine, 
with assignment of a noncompensable (zero percent) disability 
rating for each condition.

The April 1997 rating decision also granted service 
connection for a scar on the left shoulder and right ear 
hearing loss, with assignment of a noncompensable (zero 
percent) disability rating for each condition, and granted 
service connection for tinnitus, with assignment of a 10 
percent disability rating.  The veteran filed a notice of 
disagreement as to the disability ratings assigned for these 
disorders and was provided a statement of the case in July 
1997 that included these issues.  However, he specifically 
delineated in his substantive appeal the issues he wished to 
appeal, and these issues were not listed.  Therefore, none of 
these issues are before the Board, as the veteran did not 
file a substantive appeal with respect to these issues.  See 
38 C.F.R. §§ 20.200 and 20.202 (1998).


REMAND

Additional evidentiary development is warranted prior to 
appellate disposition of this case.

It is necessary to provide the veteran an additional VA 
examination.  Upon VA examination in 1996, he reported no 
complaints regarding his back or elbow.  However, in his 
substantive appeal, he maintained that he had chronic low 
back pain and limited motion and severe pain in his elbow.  
An examination is needed, first, to address these complaints.  
An examination is also needed since the report of the VA 
examination conducted in 1996 is inadequate to fully evaluate 
these disabilities.  These conditions are rated, in part, on 
symptoms such as limited and/or painful motion.  The VA 
examination in 1996 did not address whether the veteran had 
any limitation of motion of the lumbar spine or right elbow, 
any pain on motion of either these joints, or whether he has 
any additional functional loss due to pain on use or during 
flare-ups.  See 38 C.F.R. §§  4.40 and 4.59 (1998); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  This information is 
necessary to properly evaluate these conditions.

Further, as this is an appeal of the assignment of initial 
ratings from an original rating decision, the RO must 
consider whether the veteran is entitled to "staged" 
ratings for the right elbow and lumbar spine disabilities.  
See Fenderson v. West, No. 96-947 (U. S. Vet. App. Jan. 20, 
1999) (at the time of the original rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings).

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have treated him 
for his service-connected lumbar spine or 
right elbow disorders since his 
retirement from service in 1996.  After 
securing any necessary releases, request 
from the sources listed by the veteran 
all records of any treatment, and 
associate all records obtained with the 
claims file.  If any private treatment 
records are not obtained, tell the 
veteran and his representative, so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  After completion of the above 
evidentiary development, schedule the 
veteran for a VA orthopedic examination 
to evaluate his service-connected lumbar 
spine and right elbow disorders.  It is 
very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file and a copy of this 
remand in connection with the 
examination.  The examiner is asked to 
indicate in the examination report that 
he or she has reviewed the claims file.  
The medical rationale for all opinions 
expressed must be provided in the 
examination report.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's lumbar spine 
and right elbow disorders.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  Any limitation of motion or 
functional limitation of the lumbar spine 
or right elbow that is attributable to 
the service-connected condition(s) should 
be identified.  All functional 
limitations are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the lumbar 
spine and/or right elbow.  The examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine or right 
elbow is used repeatedly.

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected lumbar spine and right elbow 
disabilities have upon his daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Readjudicate the veteran's increased 
rating claims, with consideration of any 
additional information developed upon 
remand, including the VA examination.  
Moreover, as alluded to above, the RO 
must consider whether the veteran is 
entitled to a "staged" rating for one 
or both of these disabilities.  
Fenderson, supra.  If any benefit sought 
on appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case which 
includes a summary of the applicable law 
and regulations germane to an appeal of 
the initial assignment of a rating by an 
original rating decision and "staged" 
ratings, with appropriate citations, and 
a discussion of how such law and 
regulations affect the disposition of the 
case.  The veteran must then be afforded 
an opportunity to reply thereto.

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this remand.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


